On Petition for Rehearing.
PER CURIAM.
The appellee has filed a petition for rehearing, accompanied by a long brief, arguing many questions not arising on this record, and therefore not touched upon by the court in the opinion. This petition points out no error of fact or of law; it must be denied. But, to avoid possible confusion, it may be desirable to add a few words as to what is not decided by this court in this case.
[2] This record raises no issue, and this court intimates no opinion, as to the power of a corporation organized under the laws of the state of Maine, or of any other state, to contract to purchase its own stock, paying therefor only out of surplus or accumulated profits. Compare In re O’Gara & Maguire, Inc., 259 Fed. 935; Jesson v. Noyes, 245 Fed. 46, 50. The only question presented in this case, and decided by this court, is as to whether a stockholder may prove damages for a breach of such contract, accruing after bankruptcy, against general assets, and in competition with ordinary creditors. That question we answer in the negative. As to any other questions concerning contracts by corporations for the purchase of their own stock, arising under different conditions, no opinion is intimated.
Petition denied.